EXHIBIT 10.1
 
AMENDMENT NO. 1
TO
PROMISSSORY NOTE
 
From:  AMERICAN EXPLORATION CORPORATION
 
To:  MAINLAND RESOURCES INC.
 
THIS AMENDMENT NO. 1 TO PROMISSORY NOTE (the “Amendment”) is made as of December
23, 2010
 
BETWEEN:  MAINLAND RESOURCES INC., a company existing under the laws of the
State of Nevada, USA
 
    (“Mainland”)
 
AND:  AMERICAN EXPLORATION CORPORATION, a company existing under the laws of the
State of Nevada, USA
 
    (“American Exploration”)
 
WHEREAS:
 
(A)   American Exploration (as Borrower) and Mainland (as Lender), entered into
that certain Promissory Note (the “Promissory Note”) dated September 27, 2010,
whereby American Exploration promised to pay Mainland, or the holder of the
Promissory Note, in accordance with the terms and conditions referenced therein,
the aggregate Principal Sum of U.S.$60,000, together with Interest payable
thereon commencing on the Effective Date of September 27, 2010 at the rate of
twelve percent (12%) per annum, calculated daily and payable in full monthly
during the continuance of any portion of the Principal Sum being outstanding
thereunder prior to maturity, in the manner as set forth in such Promissory
Note;
 
(B)   The Promissory Note provides that the Principal Sum, together with all
outstanding Interest thereon, is due and payable by American Exploration to
Mainland on or before 5:00 p.m. (Vancouver, British Columbia, time) on the
“Final Principal Sum Payment Date”, which is defined in the Promissory Note to
mean December 31, 2010;
 
(C)   American Exploration and Mainland wish to amend the terms of the
Promissory Note to extend the Final Principal Sum Payment Date to March 31,
2011;
 
THIS AMENDMENT WITNESSES that in consideration of the respective covenants and
agreements herein contained, American Exploration and Mainland covenant and
agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
Certain Definitions
 
1.   Capitalized terms not otherwise herein defined shall have the meaning
ascribed to them in the Promissory Note.
 
Termination Date
 
2.   The Promissory Note is hereby amended to replace “December 31, 2010” with
“March 31, 2011” in the definition of “Final Principal Sum Payment Date”.
 
Amendment
 
3.   Except as expressly amended hereby, the Promissory Note is in all respects
ratified and confirmed and all the terms, conditions, and provisions thereof
shall remain in full force and effect as of the date hereof.
 
Effect of Amendment
 
4.   This Amendment shall form a part of the Promissory Note for all purposes,
and each of American Exploration and Mainland shall be bound hereby. From and
after the execution of this Amendment by the parties hereto, any reference to
the Promissory Note shall be deemed a reference to the Promissory Note as
amended hereby.
 
Entire Agreement
 
5.    This Amendment constitutes the entire agreement between the parties
hereto, and supersedes every previous agreement, communication, expectation,
negotiation, representation or understanding, whether oral or written, express
or implied, statutory or otherwise between the parties hereto, with respect to
the subject matter of this Amendment.  Nothing in this Section 5 will limit or
restrict the effectiveness and validity of any document with respect to the
subject matter of this Amendment that is executed and delivered
contemporaneously with or pursuant to this Amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
Governing Laws
 
6.    This Amendment shall be governed by and construed in accordance with the
laws of the Province of British Columbia and the laws of Canada applicable
therein and shall be treated in all respects as a British Columbia contract.
 
Counterparts
 
7.    This Amendment may be executed in any number of counterparts, in original
form or by facsimile, each of which will together, for all purposes, constitute
one and the same instrument, binding on the parties hereto, and each of which
will together be deemed to be an original, notwithstanding that each party
hereto is not a signatory to the same counterpart.
 
Headings
 
8.    The descriptive headings of the several Sections of this Amendment were
formulated, used and inserted in this Amendment for convenience only and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.
 
THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Amendment has been executed by the parties hereto
effective as of the day and year first above written.
 

MAINLAND RESOURCES INC.   AMERICAN EXPLORATION CORPORATION            /s/  
/s/
  Name:  
Name:
 
Title:
 
Title:
 

 
 
 
 
 
 
 
4